Trippe, Judge.
1. Upon looking at the plat of lot number twenty-eight, which was in evidence, and which was in accordance with the description given of the premises in the report of the facts of this case, it was evident that the question might be very easily raised whether or not the land sued for was included within the boundaries set forth in the deed, to-wit: that part of lot twenty-eight, lying northwest of a certain branch. The branch did not run through the lot, but emptied into a river, which cut off a few acres of the northeast corner of the lot, the river passing out of the lot across the eastern boundary not very far from said corner. A glance at such a plat, at once discloses the difficulty of determining whether those few acres did or did not pass by the deed. The Court below seemed to think they did pass, and excluded the testimony which was offered to prove that the parties did not intend to include them in the deed. The Chief Justice, concurring in the judgment admitting the evidence, puts his opinion on another ground, and does not think that the part sued for can be included within the description given by the deed. Moreover,'it was in evidence that neither the plaintiff or his predecessors in the title ever had possession of that part of the lot, nor ever *102claimed it from 1847 to 1869, yet a verdict was rendered in his favor. There is, evidently, an ambiguity; at least, the conflicting views that have been taken of this deed strongly suggest one. The plaintiff below claimed that, because the branch runs so nearly through the lot, the little corner cut off in the northeast was certainly not intended to be left attached to the balance of the lot, which it joins by so narrow a boundary that a fair construction of the terms “northwest side,” in one instrument, and “ north and west side,” in another, entitle him to the premises, and should exclude all parol testimony to the contrary.
The defendant insists that such a long non-claim of title and long continued acquiescence in the possession by others, and that the words of the deed, strictly construed, do not include the premises, at least that all these together make a case where all evidence as to what the parties understood the boundaries to be, when the deed was executed, or the contract of sale was made, should be admitted. The Code, now, in section 3748, admits parol evidence to explain all ambiguities, both latent and patent. Parol evidence is, of necessity, admissible to apply a writing to its subject, and is competent to show what parcel of land fits all the parts of the description in a deed: 20 Georgia, 689. If, in making that application, any ambiguity arises as to what does fit the description used by the parties, why may not the express understanding of the parties be used as a solution of the question?
2. The record does not show what was the charge of the Court on the question of the statutes of limitation. The defendant must either show that he has had the possession the statutory term, or that, added to his, the possession of others under whom he claims, will make that term. The prior possessions should be -in succession. All this was a question for the jury under the charge of the Court.
Judgment reversed.